     Case 2:20-cv-01696-APG-EJY Document 10 Filed 02/05/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    RAYMOND DAVIS,                                          Case No. 2:20-cv-01696-APG-EJY
 5                   Plaintiff,
                                                                            ORDER
 6           v.
 7    JACQUELINE BLUTH, et al.,
 8                   Defendants.
 9

10          This matter is before the Court on Plaintiff’s failure to comply with the Court’s Order. ECF
11   No. 6. Plaintiff, a former inmate of the Clark County Detention Center (“CCDC”) is proceeding in
12   this action pro se and has submitted a Complaint under 42 U.S.C. § 1983. ECF Nos. 1-1, 4-1. On
13   October 5, 2020, the Court issued a screening Order (ECF No. 6) granting Plaintiff’s request to
14   proceed in forma pauperis and screened Plaintiff’s Amended Complaint (ECF No. 4-1) pursuant to
15   28 U.S.C. § 1915(e). The undersigned found that Plaintiff’s Amended Complaint fail to state claims
16   and allowed Plaintiff 30 days from the date of the Order to file a second amended complaint. On
17   November 2, 2020, Plaintiff filed a change of address. ECF No. 9. It is not clear that Plaintiff ever
18   received the Court’s October 5, 2020 Order.
19          Accordingly,
20          IT IS HEREBY ORDERED that the Clerk’s Office shall mail a copy of this Order together
21   with a copy of the Court’s October 5, 2020 Order (ECF No. 6) to Plaintiff at his current address.
22          IT IS FURTHER ORDERED that Plaintiff shall have through and including March 5, 2021
23   to file a second amended complaint.
24          IT IS FURTHER ORDERED that failure to comply with the terms of this Order shall result
25   in a recommendation to dismiss Plaintiff’s case without prejudice.
26          DATED this 5th day of February, 2021.
27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                     1
